Exhibit 10.1

[graphic1.gif]
 
Georgia Department of
       
Community Health
     
2 Peachtree Street, NW
       
Atlanta, GA 30303-3159
Rhonda M. Medows, MD, Commissioner
 
Sonny Perdue, Governor
 
www.dch.georgia.gov
 


 
June 13, 2008


Sent Via:  Certified Mail; Return Receipt Requested




Mike Cadger
Peach State Health Plan
3200 Highland Pkwy., SE
Suite 300
Smyrna, Georgia 30082


Re:           NOTICE OF RENEWAL FOR FISCAL YEAR 2009
Contract #0653 Medicaid Managed Care


Dear Mr. Cadger:


This letter serves as written notice that the Georgia Department of Community
Health (hereinafter “DCH” or the “Department”) is exercising its option to Renew
the above-referenced contract for an additional State Fiscal year, subject to
the terms and conditions of the underlying contract (the “Contract”) and any
applicable subsequent amendments.  The Contract, as renewed, shall terminate on
June 30, 2009.  All terms and conditions of the contract, including
reimbursement, shall remain as stated in the original contract and any
amendments thereto.


Please contact me at (404)-463-0348 or via email at pgordon@dch.ga.gov should
you have any questions or require additional information.  We look forward to
continuing with your contract in Fiscal Year 2009.


            Sincerely,


            /s/ Pamela Gordon


            Pamela Gordon
            Contract Specialist II
 
 


cc:           Clyde White, Director of Contracts
Mark Trail
Vendor Management
File